Citation Nr: 1644283	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to February 1999.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued a 10 percent disability rating for IBS.

In a January 2016 decision, the Board denied the issue of entitlement to a disability rating in excess of 10 percent for IBS.  The Veteran appealed that decision to the Veterans Court.  In an August 2016 Order pursuant to a Joint Motion for Remand (JMR), the Veterans Court vacated the Board's decision as to that issue, and remanded it back to the Board for action consistent with the terms of the JMR.


FINDING OF FACT

During the entirety of the appeal period, the Veteran's IBS has been productive of diarrhea, alternating diarrhea and constipation, and more or less constant abdominal distress.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code (DC) 7319 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below whereby the Veteran is assigned the maximum disability rating of 30 percent for his service-connected IBS, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently evaluated at 10 percent for his IBS, effective March 1, 1999, under DC 7319 for irritable colon syndrome.  This provision provides that severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, warrants a 10 percent rating.  38 C.F.R. § 4.114, DC 7319.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, VA treatment records from August 2008 to December 2010 reflect treatment for IBS; and complaints of worsening IBS with diarrhea, constipation at times, stomach growling, and bowel movements up to four times a day.  The Veteran's reports of abdominal distress varied, with reports of episodes of mid-abdominal discomfort two to three times a month, which he described as "crampy [and] pain," in August 2008; reports of improved symptoms and no current abdominal pain in June 2009; and complaints of stomach pain for 20 years, which was dull and worse at night in November 2010.  See VBMS, 7/1/09 VA Treatment Records (VAMC San Diego), p. 1, 21.  He was diagnosed with periumbilical pain, reflecting chronicity and a history of IBS, with no weight loss and chronic diarrhea.  See Virtual VA, 1/9/12 CAPRI, p. 33-35.

At a December 2010 VA gastroenterology consultation, the Veteran complained of abdominal pain and diarrhea and constipation.  He reported having a couple of episodes a month with some left-sided abdominal discomfort.  The physician noted that the Veteran had a past medical history significant for IBS and found that the Veteran mostly seemed to have diarrhea, but did have issues with constipation and hard stools occasionally.  See id. at 31-32.

At a January 2011 VA examination, the Veteran reported a diagnosis of IBS and stated that his IBS caused diarrhea, alternating diarrhea and constipation, and abdominal pain and stress.  He specifically reported that the symptoms manifested weekly or bi-weekly with abdominal pain that occurred more than two-thirds of the year.  He described the abdominal pain having the characteristic of distress and cramps and as occurring intermittently, as often as two weeks or less, with each occurrence lasting different lengths of time.  The examiner confirmed the diagnosis of IBS, which he described as an active condition.

VA treatment records from March 2011 to November 2015 reflect the Veteran's symptomatology for his IBS, including alternating between diarrhea and constipation.  The evidence again shows that the Veteran continued to have abdominal pain and discomfort on and off with no abdominal pain noted at times, complaints of an upset stomach in January 2013, reports of abdominal pain that was relieved after bowel movement in August 2014, and abdominal pain since three months prior in October 2015.  See Virtual VA, 1/9/12 CAPRI, p. 4-7, 23-24; 12/4/13 CAPRI, p. 244, 247; 9/28/15 CAPRI, p. 72, 92-93, 121.  See VBMS, 2/12/16 CAPRI, p. 32, 42, 50, 150, 246.

The basis of the parties' agreement in the JMR is the Court's decision in Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).  In Jones, the Board found a higher rating was not warranted for IBS because, in pertinent part, medication provided some relief of symptoms.  Id. at 59.  The Court held a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Id. at 63.  As such, in this case the parties agree that the Board's consideration in its January 2016 decision of the effect of medication to control the Veteran's IBS conflicts with the holding in Jones.

Pursuant to the JMR and the Veterans Court's Order, the Board has considered the Court's decision in Jones; has reconsidered the evidence of record in this case; and finds that, resolving reasonable doubt in the Veteran's favor, a rating of 30 percent for IBS is warranted in this case.

The Veteran has consistently reported diarrhea, as well as alternating diarrhea and constipation.  Additionally, although the Veteran reported intermittent abdominal pain and discomfort, the evidence of record reveals that he complained of abdominal discomfort, cramps, and pain two to three times a month.  At his January 2011 VA examination, he stated that he experienced abdominal pain for more than two-thirds of the year, and that they occurred as often as every two weeks or less for varying lengths of time.  As such, although the abdominal pain and discomfort experienced is not constant on a daily basis, the Board finds that it is sufficiently frequent to constitute "more or less constant abdominal distress."  See 38 C.F.R. § 4.114, DC 7319.  Such symptoms reasonably approximate the criteria for a 30 percent rating for severe IBS under DC 7319, which is the maximum rating for IBS under that code.

No higher rating is warranted under any other diagnostic code.  While the Veteran has consistently reported diarrhea and abdominal distress, the record does not reflect impairment of sphincter control necessitating wearing of pad, or any other symptomology that would warrant a higher rating under the criteria of another diagnostic code.  See 38 C.F.R. § 4.114, DC 7332 (2015).

Accordingly, a disability rating of 30 percent for IBS is warranted, and there is no basis for staged ratings of the disability.  See Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


	
ORDER

Entitlement to a disability rating of 30 percent for IBS is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


